DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed April 5, 2021. Claims 1-20, where claim 7 is withdrawn from consideration.

Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office points out the each reference individually does not need to teach the applciant’s claimed invention, but rather it is the combination of references that would lead to the applicant’s claimed invention (see rejection below).
Regarding the applicant’s argument that Satou does not teach motivation for adding a dopant to the electron transporting layer and having the cathode be Ag, the Office points out that Satou does not need to teach motivation for this as the prior art references Jarikov and Boroson teach motivation to make the modifications. Also, the Office points out that Satou teaches that the cathode can be composed of a variety of different materials including silver (paragraph [0076]) and also teaches the electron transporting layer can be doped with a N dopant, such as Li, Na, K, Be, and Mg (paragraph [0133]). These teachings of Satou along with the motivation taught by Jarikov and Boroson would lead one of ordinary skill in the art to arrive at the applicant’s claimed invention. The applicant attacks the primary reference Satou for not teaching all the applicant’s claimed limitations, but as stated above Satou does not need teach all the claimed limitations as the prior art Jarikov and Boroson teach motivation for modifying the device of Satou and the applicant’s argument is not persuasive.
Regarding the applicant’s argument that there is no motivation to make the cathode of Satou be silver with a  reasonable expectation for success, the Office points out that Jarikov teaches that using Ag as the cathode one can make the electrode reflective and increase the efficiency of the device (paragraph [0483]). Jarikov specifically states this after shows results for a device comprising a cathode composed of Mg:Ag silver cathode. This would direct one to make the cathode silver. Also given that both Satou and Jarikov are direct to electroluminescent devices where the electron transporting layer can be doped one would expect the similar results would occur in the device of Satou. The applicant has not provided any evidence that the improvement taught by Jarikov does not occur and the applicant’s argument is not persuasive. 
Regarding the applicant’s argument that Boroson would not have provided any motivation the dope the electron transporting layer with Li, the Office points out that Satou teaches electron transporting layer can be doped with a N dopant, such as Li, Na, K, Be, and Mg (paragraph [0133]). Satou does not specifically teach a device with a doped electron transporting layer, but Boroson teaches that adding Li as a dopant in the electron transporting layer the stability of the device can be improved (column 17 lines 55-62). Boroson shows this in the examples and given the Satou teaches that the layer can be doped and given the additional teaching of Boroson it would have been obvious to dope the layer of Satou with Li. The applicant’s argument is not persuasive.
Regarding the applicant’s argument of unexpected results, the Office points out that the applicant’s results are not commensurate in scope with the claims nor are the results commensurate in scope with the prior art. 
Regarding the applicant’s argument that comparing comparative example 11 to inventive example 14 shows that the applicant’s claimed invention displays superior results, the Office points out that comparative example 11 cannot be directly compared to inventive example 14 as the more than one variable changes from comparative example 11 to inventive example 14. Given the number of variables changing one of ordinary skill in the art cannot determine the cause of the applicant’s observed results. The two examples differ in the type of cathode and the materials of the mixed layer. One cannot determine what is the cause of the observed results given the multiple variables changing and the applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. (US 2008/0241518) (hereafter “Satou”) in view of Jarikov et al. (US 2007/0126347) (hereafter “Jarikov”) and Boroson et al. (US 6,703,180) (hereafter “Boroson”).
Regarding claims 1-6, 8-12, 14, and 16-20, Satou teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0263]-[0294]). Satou teaches that the electron transporting layer can comprise a phosphine oxide, such as 
    PNG
    media_image1.png
    121
    273
    media_image1.png
    Greyscale
  (this compound is similar to applicant’s compound E8 and would have similar reduction potentials and meet the applicant’s reduction potential limitation) (paragraph [0267]). Satou teaches that the cathode can be composed of a variety of different materials including silver (paragraph [0076]). Satou teaches electron transporting layer can be doped with an N dopant, such as Li, Na, K, Be, and Mg (paragraph [0133]). Satou teaches that the amount of the dopant is between 1.0% and 80% and specifically teaches the amount of 20% (paragraphs [0136] and [0206]). Satou teaches that the thickness of the cathode can be from 10 nm to 5 micrometer (paragraph [0085]).
Satou does not specifically teach where the electron transporting layer is doped and the cathode is composed of Ag.
Jarikov teaches that using Ag as the cathode one can make the electrode reflective and increase the efficiency of the device (paragraph [0483]).
Boroson teaches that adding Li as a dopant in the electron transporting layer the stability of the device can be improved (column 17 lines 55-62). Boroson teaches that amount of the dopant can be 1.2% (column 17 lines 9-12).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Satou so the electrode transporting layer was doped with 1.2% to 20% molar ratio. The motivation as taught by Boroson would have been to improve the stability of the device. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Satou so the cathode consisted of Ag. The motivation, as taught by Jarikov, would have been to improve the efficiency of the device. 
Also, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to change the thickness of the cathode, of Satou, to be 10-30 nm. Satou teaches that the cathode can be from 10 nm to 5 micrometers in thickness; therefore, it would have been obvious to select a thickness between 10 nm to 30 nm. One of ordinary skill in the art would expect the anode to act a cathode for an electroluminescent device.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. (US 2008/0241518) (hereafter “Satou”) in view of Jarikov et al. (US 2007/0126347) (hereafter “Jarikov”) and Boroson et al. (US 6,703,180) (hereafter “Boroson”) as applied to claims 1-6, 8-12, 14, and 16-20 above, and further in view of Ide et al. (US 2008/0272689) (hereafter “Ide”).
Regarding claims 13 and 15, Satou in view of Jarikov and Boroson does not teach where the device is inverted and the cathode is combined with a light scattering layer. 
Ide teaches electroluminescent device where the device can be inverted and the cathode can be combined with a light scattering layer and the cathode is formed on cathode (paragraphs [0039] and [0083]-[0089], Fig. 1). Ide teaches that when the inverted with the scattering layer combined with the cathode is used the angle dependence on emission brightness and color is decreased (paragraph [0108], Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Satou in view of Jarikov and Boroson so the device was inverted and the cathode was on the substrate and combined with a light scattering layer as taught by Ide. The motivation would have been to decrease the angle dependency and brightness and color.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796